DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-3, 6-12, and 15-21, are presented for examination. Applicant filed a reply to a non-final Office action on 12/07/2020 amending independent claims 1, 10, and 17. In light of Applicant’s amendments, Examiner has withdrawn the previous § 103 rejection. Examiner has, however, established new objections for clams 1, 6, 8, 10, 15, 17, and 20; and new § 112 rejections for claims 1-3, 6-12, and 15-21, in the instant Office action. 

Claim Objections



Claim 1 is objected to because of the following informalities: Claim 1 recites “a location code receiving circuit . . . entered by the user in a form of an picture taken by the user while at a location of a facility of the service provider.” Instead, claim 1 should recite “a location code receiving circuit . . . entered by the user in a form of a picture taken by the user while at a location of a facility of the service provider.” 

Claim 1 is objected to because of the following informalities: Claim 1 recites “a confirmation generating circuit . . . matches the location challenge code distributed.” Since “a verifying circuit” limitation recites “matches the distributed location challenge code,” “a confirmation generating circuit” limitation should also recite “matches the distributed location challenge code.” 

Claim 6 is objected to because of the following informalities: Claim 6 recites “a Quick Response Code (QR code) and a Near Field Communication (NFC).” Neither the words “Quick Response Code,” nor the words “Near Field Communication” should be capitalized. Instead, claim 6 should recite: “a quick response code (QR code) and a near field communication (NFC).” 

Claim 8 is objected to because of the following informalities: Claim 8 recites “at the location of a facility of the service provider.” Since “a facility of the service provider” has already been recited in claim 1 (from which claim 8 depends on), claim 8 should recite: “at the location of the facility of the service provider.”

Claim 10 is objected to because of the following informalities: Claim 10 recites “verifying that the location challenge code . . . entered by the user in a form of an picture taken by the user while at a location of a facility of the service provider.” Instead, claim 10 should recite “verifying that the location challenge code . . . entered by the user in a form of a picture taken by the user while at a location of a facility of the service provider.” 

Claim 10 is objected to because of the following informalities: Claim 10 recites “generating and sending a confirmation code . . . matches the location challenge code distributed.” Since “verifying that the location challenge code” limitation recites “matches the distributed location challenge code,” “generating and sending a confirmation code” limitation should also recite “matches the distributed location challenge code.” 

Claim 15 is objected to because of the following informalities: Claim 15 recites “a Quick Response Code (QR code) and a Near Field Communication (NFC).” Neither the words “Quick Response Code,” nor the words “Near Field Communication” should be capitalized. Instead, claim 15 should recite: “a quick response code (QR code) and a near field communication (NFC).” 

Claim 17 is objected to because of the following informalities: Claim 17 recites “verifying that the location challenge code . . . entered by the user in a form of an picture taken by the user while at a location of a facility of the service provider.” Instead, claim 17 should recite “verifying that the location challenge code . . . entered by the user in a form of a picture taken by the user while at a location of a facility of the service provider.” 

Claims 17 and 20 are objected to because of the following informalities: Claims 17 and 20 recites “matches the location challenge code distributed.” Since “verifying that the location challenge code” limitation recites “matches the distributed location challenge code” in claim 17 (and claim 20 depends on claim 17), both claims 17 and 20 should recite “matches the distributed location challenge code” (claim 20 appears to repeat claim 17). 

Claim Rejections - 35 USC § 112












The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3, 6-12, and 15-21, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Independent claim 1 recites a limitation “the transaction request” in “a transaction requesting circuit configured to receive the transaction request.” There is an insufficient antecedent basis for this limitation in the claim.

Independent claim 1 recites a limitation “the provided challenge code” in “a location code receiving circuit . . . entered from the provided location challenge code by the service provider.” There is an insufficient antecedent basis for this limitation in the claim.

Independent claim 1 recites: “a location code receiving circuit configured to receive the location challenge code from the personal communication device of the user that is entered from the provided location challenge code by the service provider, the location challenge code being entered by the user in a form of an picture taken 

Independent claim 1 recites: “a verifying circuit configured to verify the biometric data of the user based on a match with biometric data of the user stored in a storage unit, to verify that the location challenge code sent from the personal communication device of the user matches the distributed location challenge code, and to send, to the service provider, a verification of authentication of the location challenge code and the match to the payment provider.” It is unclear, however, whether the “match” in “send, to the service provider, a verification of authentication of the location challenge code and the match to the payment provider” refers to the match between “the biometric data” and “the stored biometric data,” or between “the location challenge code” and “the distributed location challenge code.” Thus, the above limitation fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Dependent claim 7 recites a limitation “the user location challenge code.” There is an insufficient antecedent basis for this limitation in the claim.

Independent claim 10 recites a limitation “the provided challenge code” in “verifying that the location challenge code . . . entered from the provided location 

Independent claim 10 recites: “verifying that the location challenge code sent from the personal communication device of the user that is entered from the provided location challenge code by the service provider matches the distributed location challenge code, the location challenge code being entered by the user in a form of an picture taken by the user while at a location of a facility of the service provider.” It is unclear, however, how “the location challenge code . . . is entered from the provided location challenge code.” Thus, the above limitation fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Independent claim 10 recites: “verifying the biometric data of the user based on a match of received biometric data from the personal communication device of the user and with biometric data of the user stored in a storage unit; at a remote level at the payment provider not physically accessible by the user; verifying that the location challenge code sent from the personal communication device of the user that is entered from the provided location challenge code by the service provider matches the distributed location challenge code, the location challenge code being entered by the user in a form of an picture taken by the user while at a location of a facility of the service provider; [and] sending, to the service provider, a verification of authentication of the location challenge code and the match to the payment  match to the payment provider” refers to the match between “the biometric data” and “the stored biometric data,” or between “the location challenge code” and “the distributed location challenge code.” Thus, the above limitation fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Dependent claim 16 recites a limitation “the user location challenge code.” There is an insufficient antecedent basis for this limitation in the claim.

Independent claim 17 recites: “verifying that the location challenge code sent from the personal communication device of the user that is entered from the provided location challenge code by the service provider matches the distributed location challenge code, the location challenge code being entered by the user in a form of an picture taken by the user while at a location of a facility of the service provider.” It is unclear, however, how “the location challenge code . . . is entered from the provided location challenge code.” Thus, the above limitation fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Independent claim 10 recites: “verifying the biometric data of the user based on a match of received biometric data from the personal communication device of the matches the distributed location challenge code, the location challenge code being entered by the user in a form of an picture taken by the user while at a location of a facility of the service provider; [and] sending, to the service provider, a verification of authentication of the location challenge code and the match to the payment provider.” It is unclear, however, whether the “match” in “sending, to the service provider, a verification of authentication of the location challenge code and the match to the payment provider” refers to the match between “the biometric data” and “the stored biometric data,” or between “the location challenge code” and “the distributed location challenge code.” Thus, the above limitation fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Therefore, independent claims 1, 10, and 17, and dependent claims 7 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Dependent claims 2-3, 6-9, 11-12, 15-16, and 18-21, are also rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention based on their dependency on independent claims 1, 10, and 17.    

Conclusion















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mister (2007/0005967 A1) discloses:

[0065] In another embodiment, a method is disclosed for providing mutual authentication between a user and a sending unit, (i.e. target resource) in one embodiment, that includes determining, for a user that has been assigned an article, such as a card or other suitable article that has indicia thereon, desired sender authentication information that corresponds to actual sender authentication information that is embodied on the article. The sender authentication information can be located on the article by using the location information provided by the sending unit in a challenge. The method includes determining for the user, corresponding article identification information, such as a serial number that has been assigned to the article, or a shared secret, and sending a challenge for the user wherein the challenge includes at least location information, to allow the user to identify desired sender authentication information located on the article, and sending the article identification information. The user then receives the location information and article identification information and uses the article identification information as authenticating information that indicates that the sender that has sent the information is trustworthy since the article that is in the possession of the user also includes the article identification information thereon. The user then uses the location information that has been sent to the user device, to determine for example the corresponding desired sender authentication information that is located on the article, such as by column and row information sent by the target resource and sends a reply to the challenge back to the target resource (i.e. sending unit). The sender then authenticates the user based on the reply to the challenge. The reply includes user authentication information obtained from the article namely the desired sender authentication information. If the received sender authentication information sent by the user device (and obtained from the article), based on the location information, matches the desired sender authentication information, the target resource grants suitable access to the user (i.e. the user device). As such, article identification information is sent along with location information by a sender after, for example, a first level of authentication has been determined to be successful. The first level of authentication may include, for example, the user sending a password and user ID to the target resource in an initial stage of a logon procedure, as known in the art, whereafter the sending of the location information and article identifier information is subsequently sent based on a successful first factor authentication process. 



Polivanyi (2014/0289116 A1) discloses:
[Abstract] A system, apparatus, method, and machine readable medium are described for strong authentication for a local transaction. For example, one embodiment of a system comprises: a local transaction device; a client device performing one or more authentication transactions including receiving biometric input from the user to generate an authentication result; a secure transaction service communicatively coupled to the local transaction device over a network, the secure transaction service receiving the authentication result from the client device; and the remote secure transaction service transmitting a signal to the local transaction device to perform one or more operations if the authentication result is sufficient to complete a transaction. 



Gurnani (2016/0019547 A1) discloses:

[0080] The mobile device 11 also includes an image input device. Although available for other uses, the imager 108 is another of the elements of the device 11 that may be used for biometric inputs, including input of user authentication factors, for secure payment transactions. Hence, the processor 202 is coupled to at least one imager 108, which in a typical example is a digital camera. Although the drawing shows a single imager/camera 108, for convenience, it should be appreciated that the mobile device 11 may have two or more cameras. Many such devices 11 today include front and rear facing cameras. Also, a mobile device 11 may have multiple cameras on the front and/or rear side, for example, to support three-dimensional (3D) imaging applications. 



Dhala (2017/0004486 A1) discloses:

[0006] Thus, there is a need for a technical solution to improve the prevention of fraud for payment transactions based on geolocation that is efficient, reducing complexity in communications between different communication formats and systems and avoids unnecessarily denying valid transactions (and the subsequent communications regarding same), particularly in instances where multiple payment cards may be associated with a transaction account.





















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619